3 A.3d 73 (2010)
298 Conn. 906
STATE of Connecticut
v.
Brushaun THOMPSON.
SC 18670
Supreme Court of Connecticut.
Decided September 8, 2010.
Jodi Zils Gagne, special public defender, in support of the petition.
The defendant's petition for certification for appeal from the Appellate Court, 122 Conn.App. 20, 996 A.2d 1218 (2010), is granted, limited to the following issue:
"Did the Appellate Court properly determine that the impropriety in the jury instruction for larceny in the first degree was harmless beyond a reasonable doubt?"
NORCOTT and EVELEIGH, Js., did not participate in the consideration of or decision on this petition.